Case 1:19-cv-10614-JGK Document 7 Filed 12/17/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHER DISTRICT OF NEW YORK

 

 

 

NORA NORTH,

Plaintiff,
Civil Action No. 1:19-cv-10614-JGK.
-against-
ARS NATIONAL SERVICES, INC., : JURY TRIAL DEMANDED
Defendant.
NOTICE OF APPEARANCE
TO THE CLERK OF COURT:

Kindly enter my appearance on behalf of Defendant ARS National Services, Inc. in the

above-captioned matter.

Respectfully submitted,

KAUFMAN DOLOWICH & VOLUCK, LLP

By: /s/Richard J_ Perr
Richard J. Perr, Esquire
Two Logan Square
100 N. 18" Street, Suite 701
Philadelphia, PA 19103
(215) 501-7024 (phone)
(215) 405-2973 (fax)
rperr@kdvlaw.com
Attorney for Defendant,
ARS National Services, Inc.
